Citation Nr: 0700706	
Decision Date: 01/10/07    Archive Date: 01/24/07

DOCKET NO.  04-12 147A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center (VAMC) in 
Indianapolis, Indiana


THE ISSUE

Entitlement to reimbursement or payment by the Department of 
Veterans Affairs (VA) for the cost of unauthorized medical 
treatment received at Community Hospital from June 19, 2001 
to June 23, 2001.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel




INTRODUCTION

The veteran served on active duty from September 1956 to 
September 1959.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a May 2002 decision by the 
Richard L. Roudebush VA Medical Center (VAMC), which denied 
the veteran's claim for payment of or reimbursement by VA of 
unauthorized medical expenses for services rendered at 
Community East Hospital from June 19, 2001 to June 23, 2001.  


FINDINGS OF FACT

1.  The veteran was hospitalized at St. John's Hospital from 
June 17, 2001 to June 19, 2001 with congestive heart failure 
and unstable angina; there was no authorization or pre-
approval of VA payment for such hospitalization.  

2.  VA authorized payment for emergency treatment at St. 
John's Hospital from June 17, 2001 to June 19, 2001, when the 
veteran's condition stabilized and he could have been safely 
transferred to a VA medical facility.  

3.  On June 19, 2001, the veteran was hospitalized for four 
days at Community Hospital East as a transfer from St. John's 
Hospital, for cardiolite stress testing and coronary 
angiography, with a final diagnosis of unstable angina, 
stabilized by percutaneous interventional therapy and 
congestive heart failure.  

4.  There was no VA authorization for the private medical 
care and services provided from June 19, 2001 to June 23, 
2001.  

5.  At the time of the private hospitalization, the veteran 
was rated 30 percent for myocardial infarctions with 
hypertension, for which the unauthorized medical services 
were provided.  

6.  The treatment the veteran received at Community East 
Hospital from June 19, 2001 to June 23, 2001 was not for a 
continued medical emergency of such a nature that he could 
not have been safely discharged or transferred to a VA or 
other Federal facility.  


CONCLUSION OF LAW

The criteria for reimbursement of, or payment for, private 
hospitalization provided at Community East Hospital from June 
19, 2001 to June 23, 2001, have not been met.  38 U.S.C.A. 
§§ 1728, 5102, 5103, 5103A (West 2002 & Supp. 2006); 38 
C.F.R. §§ 3.159, 17.120 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA.

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2006) redefined VA's duty to assist the 
veteran in the development of a claim.  VA regulations for 
the implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).  

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002); see also Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA 
notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Id.  

By letter dated in August 2003, the Medical Center provided 
notice to the veteran regarding what information and evidence 
was needed to substantiate the claim, as well as what 
information and evidence must be submitted by the veteran, 
what information and evidence will be obtained by VA, and the 
need for the veteran to advise VA of or submit any further 
evidence that he has that pertains to the claim.  

The VCAA provisions have been considered and complied with.  
The veteran was notified and aware of the evidence needed to 
substantiate this claim, the avenues through which he might 
obtain such evidence, and the allocation of responsibilities 
between himself and VA in obtaining such evidence.  The 
veteran has not identified any additional evidence to obtain, 
there is no additional notice that should be provided, and 
there has been a complete review of all the evidence without 
prejudice to the appellant.  As such, there is no indication 
that there is any prejudice to the appellant by the order of 
the events in this case.  Pelegrini, supra; Bernard v. Brown, 
4 Vet. App. 384 (1993).  Any error in the sequence of events 
or content of the notice is not shown to have any effect on 
the case or to cause injury to the claimant.  Thus, any such 
error is harmless and does not prohibit consideration of this 
matter on the merits.  See Dingess, supra; see also ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  


II.  Factual background.

The record indicates that the veteran has been service-
connected for myocardial infarctions with hypertension, 
evaluated as 30 percent disabling, effective from October 31, 
1993.  He has a combined disability evaluation of 100 percent 
from October 31, 1993; and, he has been granted special 
monthly compensation based on the need of aid and attendance, 
effective from March 17, 1997.  

Of record is a report from Rural Metro ambulance service, 
indicating that they were dispatched to the veteran's home on 
June 17, 2001; upon arrival, it was noted that the veteran 
was in respiratory distress.  He had difficulty breathing and 
gasping for air.  The veteran was hooked up to a cardiac 
monitor and transported to St. John's emergency room.  

The record indicates that the veteran was admitted to the 
emergency room at St. John's hospital on June 17, 2001, with 
progressive shortness of breath and he was unable to lay down 
to sleep.  Radiographically, he was noted to be in congestive 
heart failure.  It was noted that electrocardiograms (EKGs) 
disclosed evidence of a previous inferior wall myocardial 
infarction with nonspecific ST T abnormalities.  He initially 
had a heart rate of 95, sinus rhythm with occasional PVC; 
heart rhythm in the morning was 65 with a normal sinus 
rhythm.  It was noted that the veteran was on a complex 
medical regimen at home for diabetes mellitus and vascular 
disease; he had a previous stroke.  He has been diabetic 
since the 1960's.  The attending physician also noted that 
the veteran was paraplegic and had a long history of 
hypertension.  It was further noted that he had a myocardial 
infarction about 10 years ago for which he was sent down to 
Indianapolis for a vascular procedure of unclear nature.  The 
veteran underwent coronary angiography without difficulty or 
complication.  He was noted that have critical 3-vessel 
coronary disease with 100 percent occluded RCA stenosis.  He 
also had critical disease, 99 percent stenosis in the 
circumflex coronary artery and a smooth 80 percent stenosis 
in the mid LAD.  He had severe left ventricular systolic 
dysfunction with ejection fraction of 15 percent.  

The attending physician indicated that the veteran clearly 
required revascularization surgically; however, he may be a 
prohibitive perioperative risk.  The plan was to send him and 
his films to be evaluated by cardiothoracic surgeon.  If 
surgery turned him down, then they would need to take a 
second look at perhaps stenting the circumflex and LAD 
lesions.  It was noted that the veteran had approximately 100 
percent occlusion of the one carotid.  He was living off one 
carotid, which would obviously need to be further evaluated 
prior to surgery.  During his hospital stay, he was 
cautiously treated with beta-blockers.  He was also treated 
with Lovenox and ACE inhibitors were being considered.  A 
transfer report from St. John's Hospital described the 
veteran's status at the time of transfer as stable/emergency.  
However, a physical assessment described the veteran as alert 
and oriented; he was pain free, with no shortness of breath 
and no edema.  

The record indicates that the veteran was admitted to 
Community Hospital on June 19, 2001.  He underwent cardiolite 
stress testing, which revealed evidence of lateral wall 
ischemia with a fixed inferior wall defect and no anterior 
wall ischemia.  On June 22, 2001, the veteran underwent 
coronary angiography; a stent was placed in the proximal LAD.  
The impression was successful revascularization of proximal 
95 percent stenosis in circumflex to 0 percent residual with 
a 3.0, 24mm S7 Medtronic stent; and successful 
revascularization of proximal left anterior descending, 80 
percent stenosis with 0 percent residual with 3.5, 13mm S7 
Medtronic stent.  The veteran was discharged on June 23, 
2001.  The discharge diagnoses were unstable angina, 
stabilized by percutaneous interventional therapy; congestive 
heart failure; chronic obstructive pulmonary disease; 
diabetes; iron deficiency anemia; dyslipidemia; and 
paraplegia secondary to previous injury.  


III.  Legal analysis.

Section 1728(a), Title 38, United States Code, provides that 
VA may pay or reimburse veterans for medical expenses 
incurred in non-VA facilities where: (1) such care or 
services were rendered in a medical emergency of such nature 
that delay would have been hazardous to life or health; (2) 
such care or services were rendered to a veteran in need 
thereof (A) for an adjudicated service-connected disability, 
. . . ; and (3) Department or other Federal facilities were 
not feasibly available, and an attempt to use them beforehand 
would not have been reasonable, sound, wise, or practical.  
See 38 U.S.C.A. § 1728 (West 2002 & Supp. 2006); 38 C.F.R. 
§ 17.120 (2006) (formerly 38 C.F.R. § 17.80, redesignated at 
61 Fed. Reg. 21,966 (May 13, 1996)).  All three of these 
statutory requirements must be met before reimbursement may 
be authorized.  See Zimick v. West, 11 Vet. App. 45, 49 
(1998).  No reimbursement or payment of services not 
previously authorized will be made when such treatment was 
procured through private sources in preference to available 
Government facilities.  38 C.F.R. § 17.130 (2006).  

As noted above, at the time of hospitalization in June 2001, 
he was rated 30 percent disabled for myocardial infarctions 
with hypertension.  Thus, the private treatment at issue here 
did involve the veteran's service-connected disability.  See 
38 C.F.R. § 17.120(a)(1).  

But, the criteria for reimbursement or payment of the 
expenses at issue -- that the care or services were rendered 
in a medical emergency of such nature that delay would have 
been hazardous to the veteran's life or health -- have not 
been met.  The Court has defined an emergency as "a sudden, 
generally unexpected occurrence or set of circumstances 
demanding immediate action."  Hennessey v. Brown, 7 Vet. App. 
143, 147 (1994) (quoting WEBSTER'S NEW WORLD DICTIONARY 444 
(3d ed. 1988)).  

In this case, the veteran does not allege that VA in any way 
authorized his private medical treatment from June 19 to June 
23, 2001 or otherwise diverted his care to the private 
Community East Hospital.  The evidence reflects that the 
veteran had worsening difficulty breathing on June 17, 2001, 
at which time he was transferred by ambulance from his house 
to St. John's Hospital.  Upon his arrival at St. John's 
Hospital, the veteran was treated for acute congestive heart 
failure and unstable angina.  The report from St. John's 
hospital indicates that the veteran was treated there from 
June 17, 2001 to June 19, 2001, at which point he was 
transferred to Community East for further testing and 
evaluation.  A transfer report from St. John's Hospital 
described the veteran's status at the time of transfer as 
stable/emergency.  

Having reviewed the complete record, the Board concludes that 
the care rendered to the veteran at Community East Hospital 
from June 19, 2001 to June 23, 2001 was not rendered for 
"emergency treatment" as defined by applicable law.  That is, 
it was not furnished when VA or other Federal facilities were 
not feasibly available and an attempt to use them beforehand 
would not be reasonable, when such care or services are 
rendered in a medical emergency of such nature that a prudent 
lay person reasonably expects that delay in seeking immediate 
medical attention would be hazardous to life or health, and 
only until such time as the veteran can be transferred safely 
to a VA or other Federal facility.  38 U.S.C.A. § 1725(f) 
(1); 38 C.F.R. § 17.1002.  Though the period from June 17, 
2001 to June 19, 2001, was clearly for emergency treatment, 
as acknowledged by VA which has paid the for the medical 
services rendered during that time, the veteran could have 
been safely transferred to a VA medical center as of June 19, 
2001.  

As the evidence does not show that the private hospital 
treatment was for a medical emergency or that a VA facility 
was feasibly unavailable, the Board must find that the 
appellant has not met the legal criteria necessary for 
payment or reimbursement of unauthorized medical expenses.  
38 U.S.C.A. § 1728; 38 C.F.R. § 17.120.  As this threshold 
requirement is not met, the claim lacks legal merit and must 
be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).  For these reasons, the Board finds 
that the requirements for reimbursement of unauthorized 
medical expenses for private hospitalization from June 19, 
2001 to June 23, 2001 are not met.  38 U.S.C.A. § 1728; 38 
C.F.R. § 17.120.  


ORDER

The claim for payment or reimbursement for the cost of 
unauthorized private medical expenses incurred at Community 
East Hospital from June 19, 2001 to June 23, 2001, is denied.  


____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


